In an action to recover damages for personal injuries, the defendants appeal from an order of the Supreme Court, Kings County (Bunyan, J.), dated May 20, 2009, which denied their motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The plaintiff alleges that she tripped and fell over a wooden pallet which protruded several inches outward from beneath a display of watermelons in the defendants’ fruit and vegetable store. After joinder of issue, the defendants moved for summary judgment dismissing the complaint. The defendants failed to establish their prima facie entitlement to judgment as a matter of law dismissing the complaint (see Winegrad v New York Univ. Med. Ctr., 64 3NY2d 851, 853 [1985]). Accordingly, the Supreme Court properly denied the defendants’ motion. Prudenti, P.J., Dillon, Eng and Roman, JJ., concur.